Citation Nr: 1533235	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  10-20 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date prior to January 9, 2009 for a grant of a 30 percent rating for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a compensable rating for service-connected bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to an effective date earlier than December 2, 2003 for the grant of service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969. 
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran testified before the undersigned in June 2015.  A copy of the transcript is of record. 

A review of the evidence reflects that the issue of a total disability rating based on individual unemployability (TDIU) has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  

In light of the Veteran's statements at his June 2015 BVA hearing, the Board finds that the issue of entitlement to a TDIU is reasonably raised by the record and considered to be part of the Veteran's increased rating claims, as reflected on the first page of this decision.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issues of entitlement to a compensable rating for bilateral hearing loss, TDIU, and an earlier effective date for the grant of service connection for diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim for PTSD on March 24, 2006.

2.  Prior to January 9, 2009, the Veteran's PTSD is shown to result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks and chronic sleep impairment. 


CONCLUSION OF LAW

The criteria for an effective date of March 24, 2006, but no earlier, for the assignment of a 30 percent disability rating, for PTSD, have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

Historically, the Veteran filed a claim for service connection for PTSD on March 24, 2006.  Service connection was initially established for this claim in an August 2006 rating decision, with a disability rating of 10 percent, effective March 24, 2006.  Thereafter, in an October 2006 statement the Veteran filed a notice of disagreement, expressing dissatisfaction with the disability rating granted.  In a November 2009 rating decision, the RO increased the rating to 30 percent, with an effective date of January 9, 2009.  He disagrees with the effective date of this 30 percent evaluation. 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2014).

The effective date with respect to an increase in disability evaluation will be date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(O).  However, 38 C.F.R. § 3.400(O)(2) provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within 1 year from such date, otherwise the date of receipt of claim.  

The Veteran's PTSD is rated pursuant to the rating criteria outlined under 38 C.F.R. § 4.130, ratings of mental disorders.  In order to be entitled to a 30 percent rating under DC 9411, the evidence must show occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational asks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Thus, the threshold question before the Board is whether he was entitled to a 30 percent rating prior to January 9, 2009.

Shortly after the Veteran filed his claim in March 2006, the evidence includes a July 2006 private treatment record which noted that the Veteran was anxious and had symptoms of anxiety when driving in heavy city traffic or when he was in a crowded store.  At a July 2006 VA examination the Veteran reported that in recent months he had been prescribed Lunesta for sleep pattern disturbance.  He reported that he had experienced a sudden onset of marked symptoms (most notably anxiety and flashbacks) while watching a video that had been presented in a class he was taking at a local college.  He reported that he was currently undergoing individual counseling.  The VA Examiner noted that the Veteran's mood was anxious and that the Veteran described persistent anxiety and edginess, marked irritability and a noted increase in vigilance.  He reported difficulty both falling asleep and remaining asleep. 

In a November 2008 statement the Veteran reported that in July 2008, while working, he had been traveling on a road and a stone was hurled at his windshield from a passing semi-truck.  He reported that he had immediately had a flashback to his Vietnam experiences and his heart began to beat rapidly. He reported that he had little control of his thoughts and the car.  The Veteran reported continuing counseling treatment.  

His rating was subsequently increased to 30 percent effective January 9, 2009. 

However, the Board finds that the weight of the evidence indicates that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks and chronic sleep impairment, since he filed his claim in March 2006. 

As such, in evaluating the evidence in the most favorable light to the Veteran, the Board finds that he met the requirements of a 30 percent rating for PTSD at the time he filed his claim on March 24, 2006.  Thus, under the standard set forth in 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(O), an effective date of March 24, 2006, is warranted for a 30 percent rating. 
 
II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Here, the Veteran is challenging the effective date assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  
The Veteran has also not identified any additional outstanding evidence that could be obtained.  

Discussion of the Veteran's June 2015 Veterans Law Judge (VLJ) hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was considered at the hearing.  Moreover, no additional evidence with respect to this issue was identified.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

An effective date of March 24, 2006, but no earlier, for the assignment of a 30 percent disability rating for PTSD is granted.
REMAND

Increased Rating Hearing Loss-  With respect to the Veteran's increased rating claim for bilateral hearing loss, the Veteran was last afforded a VA examination in August 2011.  

More importantly, the Veteran testified at his June 2015 hearing that his condition had worsened since his last VA examination.  See June 2015 BVA Hearing Testimony.  The Board notes that the Veteran submitted a June 2015 private audiogram which reflects that his audiometric thresholds have worsened since his last VA examination.  Unfortunately, it is not clear whether or not the Maryland CNC test was used. 

As such, the Board finds that the Veteran should be afforded new VA audiological examination in order to determine the current nature and severity of his service-connected bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

TDIU-  As noted above, the Court has held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran reported at his June 2015 BVA hearing that he had recently stopped working and that his hearing loss and PTSD were contributing factors in his unemployment.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.  

Although the RO adjudicated a TDIU claim in a June 2015 rating decision, they did not consider the Veteran's service-connected hearing loss in their negative determination.  The Board finds that an additional VA examination is warranted to determine whether the Veteran is unemployable as a result of his service-connected disabilities. 
	
Earlier Effective Date- Diabetes Mellitus-  In an April 2005 substantive appeal, perfecting this particular claim, the Veteran requested to appear before the Board at a travel board hearing.  The Board notes that although an April 2006 rating decision subsequently granted an earlier effective date for this disability, the Veteran continued to express dissatisfaction with the effective date chosen by the RO. See April 2006 Statement.  

A hearing before a traveling Veterans Law Judge or via videoconference must be scheduled at the RO.  As his appeal was already perfected, and he requested a travel board hearing, a remand is required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) ("claimant has right to a hearing before [issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and (c) (1), 19.9, 19.25, 20.700, 20.704).

In light of the hearing request, the Board has considered whether it should delay the development requested below.  However, in the Board does not wish to delay the adjudication of this case further. 

If the Veteran no longer wants a hearing, they should indicate clearly (in writing) as soon as possible to avoid further delays in this case.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected bilateral hearing loss.  

The Veteran's claims file should be provided to the examiner.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Any testing deemed necessary should be performed.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. 

2.  The Veteran should be afforded a VA examination with opinion to determine whether he is at least as likely as not (50% or greater chance) unemployable solely due to his service-connected disabilities, standing alone.

The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not due to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

3.  After completing the above, and any other development deemed necessary, readjudicate the issues (increased rating hearing loss and TDIU) currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

4.  Following all of the above, schedule the Veteran for a travel board hearing before the Board to be held at the VA Regional Office in Detroit, Michigan (with respect to his claim for entitlement to an effective date earlier than December 2, 2003 for the grant of service connection for diabetes mellitus, type II).  

The RO should notify the Veteran of the date and time of the hearing; a copy should be sent to his representative.  See 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


